DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36A and 36C in paragraph 0063, 622 in paragraph 0098, and 844 in paragraph 00109.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11, 16, 18, 26, 31, 36-40, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations “a second panel pivotally joined to the first panel on a side opposite the first panel” in lines 5-6 and “a fourth panel pivotally joined to the center panel on a side opposite the third panel” in lines 15-16. The sides where the second panel and the fourth panel joined to the first panel and center panel, respectively, are unclear. For examination purposes, the limitations are interpreted as “a second panel pivotally joined to the first panel on a side opposite the center stationary section” and “a fourth panel pivotally joined to the third panel on a side opposite the center panel”.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation “the second panels are positioned the center stationary section” in lines 3-5. The relative position between the second panels and the center stationary section is unclear. For examination purposes, the limitation is interpreted as “the second panels are positioned above the center stationary section”.
Claim 26 recites the limitation "the lateral support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the first side roof panel assembly" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6, 9, 16, 18, 36-40, and 62 are rejected due to their dependency on the rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loranger (US 20140367991).
Regarding claim 1, Loranger discloses a transportable fold-out at least partial enclosure (Fig. 3-4) comprising: a center stationary section (20 and 100 in Fig. 5 and 12-14) of size to substantially conform to a width of a vehicle (Fig. 5, conform to width of the truck); 
a pair of primary platform assemblies (Fig. 15-17 and paragraph 0042), each primary platform assembly comprising a first panel pivotally joined on opposite sides of the center stationary section and a second panel pivotally joined to the first panel on a side opposite the center stationary section (see annotated Fig. 15 below); and 
at least one wall assembly (Fig. 43-45, wall panels 71, 76, and 77) pivotally joined (paragraph 0052, pivot by hinges) to the center stationary section and each of the primary platform assemblies (Fig. 42 and paragraph 0054, 76 and 77 pivot with respect to the primary platform assemblies) to pivot from a first position (Fig. 43) wherein the wall assembly lies upon the center stationary section (Fig. 43, lies on center stationary section) and a second position (Fig. 4 and paragraph 0054) where the wall assembly is pivoted away from the center stationary section and each of the primary platform assemblies, the at least one wall assembly comprising a center panel (71 in Fig. 42) pivotally joined to the center stationary section and a pair of side panel assemblies (76 and 77 in Fig. 42), each side panel assembly comprising a third panel (76 in Fig. 42) pivotally joined to the center panel.

    PNG
    media_image1.png
    394
    640
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 15 from Loranger
Regarding claim 2, Loranger discloses the transportable fold-out at least partial enclosure of claim 1, wherein the at least partial enclosure comprises two horizontal levels, a first level being provided by at least one of the primary platform assemblies (first level 100 in Fig. 12, second level being the cargo bed of the truck in Fig. 7).
Regarding claim 3, Loranger discloses the transportable fold-out at least partial enclosure of claim 2 wherein a second horizontal level is below the first level substantially conforming to the vehicle (Fig. 5 and 7, cargo bed is below floor 20) such as a floor of a pickup box or truck rear deck (Fig. 3-5 shows the truck).
Regarding claim 4, Loranger discloses the transportable fold-out at least partial enclosure of claim 3 wherein a third horizontal level is provided above the first level (roof level 40 in Fig. 2).

Regarding claim 9, Loranger discloses the transportable fold-out at least partial enclosure of claim 1, wherein the primary platform assemblies are configured to fold to a transport position wherein outer edges of each of the second panels on sides thereof opposite each associated first panel are positioned proximate each other and above the center stationary section (Fig. 15 and paragraph 0042, panels in transport position are above the center stationary section, the edges proximate each other since they all located within the center section).
Regarding claim 16, Loranger discloses the transportable fold-out at least partial enclosure of claim 9 and a second wall assembly (paragraph 0052 and wall panels 70, 74 and 75 in paragraph 0051) pivotally joined to the center stationary section and each of the primary platform assemblies on sides opposite the at least one wall assembly to pivot from a first position wherein the second wall assembly lies upon panels of the at least one wall assembly and a second position where the wall assembly is pivoted away from the center stationary section and each of the primary platform assemblies, the second wall assembly comprising a second center panel pivotally joined to the center stationary section and a second pair of side panel assemblies, each second side panel assembly comprising a third panel pivotally joined to the center panel and pivotally joined to one of the first panels.
Loranger fails to disclose the wall assembly lies upon the primary platform assemblies in the first position as recited in claim 1, a fourth panel pivotally joined to the third panel on a side opposite the center panel as recited in claim 1, and a fourth panel pivotally joined to the third panel and pivotally joined to the second panel as recited in claim 16.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to the wall assembly lies upon the primary platform assemblies in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
It would have been obvious to construct the wall assemblies with two panels on each side, in a way similar to the primary platforms (paragraph 0042). Using the known technique of making a single panel into two hingedly connected panels in the same manner as the primary platforms would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loranger as applied to claim 4 above, and further in view of Ball (US 2948576).
Regarding claim 5, Loranger discloses the transportable fold-out at least partial enclosure of claim 4, but fails to disclose the third horizontal level comprises a compartment extending over a roof of the vehicle.
However, Ball teaches a third horizontal level (Ball, bed platform 10 in Fig. 2) comprises a compartment (Ball, Fig. 1) extending over a roof of the vehicle (Ball, Col. 1 lines 64-67).
Ball is considered to be analogous art because it is in the same field of camper vehicle attachments as Loranger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Loranger to incorporate the teachings of Ball and install a compartment above the roof. Doing so would provide weatherproof equipment storage and the compartment can be used as table and benches during camping (Ball, Col.3 lines 21-26).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Loranger as applied to claim 9 above, and further in view of Vandergon et al. (US 20130154212), hereinafter Vandergon.
Regarding claim 26, Loranger discloses the transportable fold-out at least partial enclosure of claim 9, and in an extended position where the first and second panels are at least substantially parallel 
Loranger fails to disclose at least one ground support for each primary platform assembly and configured to engage a ground surface and support each associated first and second panels.
However, Vandergon teaches at least one ground support (Vandergon, 58 in Fig. 1) for each primary platform assembly and configured to engage a ground surface and support each associated first and second panels.
Vandergon is considered to be analogous art because it is in the same field of transportable enclosure as Loranger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure as taught by Loranger to incorporate the teachings of Vandergon and have a ground support for the panels. Doing so would provide further support to the enclosure.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 4261614) in view of Toomey (US 3705743).
Regarding claim 31, Rice discloses a transportable at least partial enclosure (Rice, Fig. 1) comprising: a platform (Rice, 15 in Fig. 1); a first wall joined to the platform; a second wall joined to the platform spaced apart from the first wall (Rice, front and rear walls 35-36 in Fig. 2); a roof structure having a center roof section (Rice, 18 in Fig. 1) and a first plurality of center section extendible supports (Rice, see annotated Fig. 2 below) coupled to the center roof section to lift the center roof section.

    PNG
    media_image2.png
    420
    593
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 2 from Rice
Rice fails to disclose a first side roof panel pivotally joined to the center roof section and a second side roof panel pivotally joined to the center roof section on a side opposite the first side roof panel assembly; and at least one side roof panel extendible support for each side roof panel to lift each side roof panel.
However, Toomey teaches a first side roof panel (Toomey, 14 in Fig. 1) pivotally joined (Toomey, by hinge 16 in Fig. 1) to the center roof section and a second side roof panel pivotally joined to the center roof section on a side opposite the first side roof panel assembly (Toomey, claim 1, two side walls); and at least one side roof panel extendible support (Toomey, 18 in Fig. 1 and claim 1) for each side roof panel to lift each side roof panel.
Toomey is considered to be analogous art because it is in the same field of vehicle enclosure as Rice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure as taught by Rice to incorporate the .
Allowable Subject Matter
Claims 41 and 68 allowed.
Claims 11, 18, 36-40, and 62 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose transportable enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         
/JASON S MORROW/              Primary Examiner, Art Unit 3612